Citation Nr: 1826654	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  16-56 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right lung disorder.  
2.  Entitlement to service connection for a right lung disorder. 
3.  Entitlement to an increased rating in excess of 60 percent for bilateral hearing loss. 
4.  Entitlement to special monthly compensation (SMC) based on aid and attendance of another and/or housebound status. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1961 to March 1965. 
This case comes to the Board of Veterans' Appeals (Board) on appeal from December 2012 and December 2013 rating decisions by a Department of Veterans' Affairs (VA) Regional Office (RO).
The Board notes that the in a September 2016 rating decision, the Veteran was granted total disability based on individual unemployability (TDIU) effective August 6, 2012. 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of an increased rating for bilateral hearing loss and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A March 2011 rating decision denied entitlement to service connection for a right lung disorder.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the notice of that rating decision.

2.  Some of the evidence received since March 2011, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a right lung disorder.

3.  The preponderance of the evidence is against the claim for service connection for a right lung disorder.


CONCLUSIONS OF LAW

1.  The March 2011 rating decision, which denied the Veteran's claim of entitlement to service connection for a right lung disorder, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

2.  The evidence received since the March 2011 rating decision is new and material, and the claim of entitlement to service connection for a right lung disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. A right lung disorder did not manifest during service, within one year of separation from service, and has not been shown to be otherwise causally related to service.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

In the March 2018 appellant's brief, the Veteran's attorney argued that the August 2016 VA opinion was inadequate to decide the claim for service connection for a right lung disorder because the VA examiner specialized in an unrelated field of internal medicine.  The Board does not find this argument sufficient to invalidate the opinion because it was made by a physician who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159 (a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  Accordingly, the Board concludes that the August 2016 VA opinion is adequate upon which to decide the claim for service connection for a right lung disorder.

The Veteran and his representative have not raised any additional issues with the duty to notify or duty to assist with regard to the claims.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

New and Material Evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In the March 2011 rating decision, the RO denied service connection for a right lung disorder finding that the condition neither occurred in nor was caused by service.  The RO noted that in 2005, a CT scan revealed a right middle lobe opacification, however, there was no medical evidence that the condition was related to military service.  Thereafter, no communication from the Veteran was received until September 2012.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

Evidence of record at the time of the March 2011 rating decision included STRs, the Veteran's claim, and private treatment records between 2005 and 2010.  The private treatment records show that the Veteran underwent a right middle lobe lobectomy in May 2010 after which he was assessed with a right middle lobe paecilomyces infection.  No opinions regarding the Veteran's service connection claim were of record. 

Evidence submitted after the March 2011 decision includes VA treatment records, private treatment records, an August 2012 correspondence from Dr. MAM, an August 2013 correspondence from Dr. NB, and an August 2016 VA opinion.  In the August 2012 correspondence, Dr. MAM stated that the Veteran underwent a right middle lobe lobectomy in May 2010 because of recurrent infections and that the Veteran most likely contracted the broncholithiasis following fungal exposure to an endemic area in San Antonio, Texas while in the military.  In August 2013, Dr. NB stated that the Veteran continued to have mild hemoptysis and may develop more broncholiths in the future as they were most likely caused by fungal exposure in an endemic area and likely occurred while he was in the military in San Antonio.   

The Board finds that new and material evidence has been presented.  The evidence, including the letters from Dr. MAM and Dr. NB, is new because it was not previously submitted to VA. The evidence is material because it relates to unestablished facts necessary to establish the claim, specifically evidence of a relationship to service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened. 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. 
§ 3.303 (2017).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called 'nexus' requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (internal quotation marks omitted).

Certain chronic diseases, including bronchiectasis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 

An alternative method of establishing the second and third service connection elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a) (2017).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In determining whether service connection is warranted for a disease or disability, VA must determine whether the evidence supports the claim, or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After considering all information and lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  

The Veteran contends that he is entitled to service connection for a right lung disorder.  In a December 2012 VA treatment record, the Veteran reported that while he was stationed in Texas, he developed a fungal pneumonia referred to as "Mexican fungus" and was treated on sick call.  In a November 2012 correspondence, the Veteran stated that his right lung was removed in July 2012 due to a fungus he contracted while at basic training in Texas. 

Having reviewed the record, the Board finds that the preponderance of the evidence is against service connection for a right lung disorder.  

The Veteran's service treatment records (STRs) are absent for any diagnosis of a lung condition.  On his February 1965 separation report of medical history and report of medical examination, the Veteran stated that he was in good health and denied chronic or frequent colds, asthma, pain or pressure in the chest, shortness of breath, or chronic cough.  The physician's summary noted that the Veteran denied all other significant medical and surgical history other than what was summarized. In the corresponding report of medical examination, the Veteran had a normal clinical evaluation of the lungs and chest.  His chest x-ray was negative.  Thus, there was no showing of any lung related condition during the Veteran's military service. 

Additionally, the first diagnosis of any lung related condition was not until many years after his separation from service.  Following separation from active duty service, the treatment records are silent for any treatment or complaints of a right lung disorder until 2005.  Both private and VA treatment records make note of the Veteran's report of being exposed to a "Mexican fungus" and VA treatment records note various pulmonary complaints including diagnoses of bronchiectasis, histoplasmosis pneumonia, and treatment for Mycobacterium avium-intracellulare (MAI) infection.  

In a September 2005 private treatment record, a chest x-ray indicated a nodule in the right lower lobe which was described as a calcified granuloma.  It was indicated that the bronchiectasis may be due to recurrent infection.  A September 2005 private consultation reflected that the nodular densities that were densely calcified on the right side were likely benign and recommended no further work-up. 

An April 2010 chest x-ray revealed a dense lesion on the right middle lobe.  In a May 2010 private treatment record, the Veteran underwent a right middle lobe lobectomy in May 2010 after which he was assessed with a right middle lobe paecilomyces infection.

The Board also finds that the evidence of record does not support a finding that the Veteran's right lung disorder is otherwise related to service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.

The record contains an August 2012 letter from a private physician, Dr. MAM.  Dr. MAM indicated that the Veteran was diagnosed with broncholithiasis that was causing a mechanical obstruction to the right middle lobe area which resulted in bronchiectasis.  Dr. MAM noted that the Veteran underwent a right middle lobe lobectomy in May 2010 because of recurrent infections and then developed hemoptysis in 2012, after which he underwent a thoracotomy.  Dr. MAM stated that the Veteran most likely contracted broncholithiasis following fungal exposure to an endemic area in San Antonio, Texas while in the military and that he is being treated postoperatively for a fungal infection.  A rationale was not provided. 

In August 2013, Dr. NB submitted a statement.  Dr. NB noted that he conducted the Veteran's right middle lobectomy and lower lobectomy because of erosion and recurrent hemoptysis in July 2012.  Dr. NB stated that the Veteran may develop more broncholiths in the future as these are most likely caused by fungal exposure in an endemic area that likely occurred while he was in the military in San Antonio, Texas.  Dr. NB did not provide a rationale.   

A VA opinion was obtained in August 2016 regarding the Veteran's claim.  The examiner opined that the Veteran's diagnosis of a right lung disease is less likely than not incurred or caused by the claimed Mexican fungus contracted at Lackland Air Force Base in San Antonio, Texas in 1961.  The examiner indicated that STRs, private and VA treatment records, and the Veteran's lay statements were considered.  The examiner also cited medical literature regarding paecilomyces, penicillium, histopplasmosis, and mycobacterium avium complex.  The examiner noted that the Veteran's separation physical examination included a chest x-ray which was not indicative of any pulmonary abnormalities.  Accordingly, the examiner explained that from a medical point of view, the Veteran experienced minor self-limiting conditions which resolved and had there been a causal relationship with military service, the Veteran should have presented with some abnormalities by the time he left service in 1965. 

The examiner also noted that the term "Mexican fungus" may likely refer to a broad category of funguses related to the region of Mexico, however the actual agents of infection that have been mentioned in the Veteran's medical records have included paecilomyces, penicillium, histopasmosis, and mycobacterium avium-intracellulare. The examiner explained that a common denominator of all these agents is that they are commonly found in the soil and are widespread in nature.  The examiner noted that the occupational history of the Veteran includes that of being in the landscaping business for some thirty years according to private treatment records and this would have put him at a substantial risk for the development of his later lung problems.  The examiner also noted that the Veteran was a smoker which did put him at a risk for acquiring one of these infections. The examiner noted that although the private opinions state that the Veteran acquired his pulmonary infections from military service in San Antonio, no consideration or discussion was made regarding the long term influence of the Veteran's occupation as a landscaper of thirty years, the Veteran's history as a cigarette smoker, or the medical literature.  Accordingly, the examiner explained that this would have served as the more likely source of infection given the exposure intensity and duration of the line of work as compared to the type of work and brief time while the Veteran was on active duty. 

In this case, the evidence in favor of the Veteran's claim is his statements, and the August 2012 letter from Dr. MAM and the August 2013 letter from Dr. NB.  The Board notes that the private physicians did not provide a rationale for these opinions and therefore the opinions are inadequate.  The Board finds that this evidence is outweighed by the medical evidence from the VA examiner's opinion, which is based on the Veteran's lay statements, the medical records, and the examiner's medical expertise and current medical knowledge.  In addition, in arriving at his negative opinion, the VA examiner considered the Veteran's contentions regarding the etiology of his claimed disorder and nevertheless concluded that the Veteran's current disorder was not likely related to service.  The VA examiner provided an opinion that considered the Veteran's history, set out his findings in detail, and contained clearly articulated reasons for his conclusions.  On the contrary, the Veteran is not competent to provide an opinion as to etiology of his claimed condition.  In light of the well-reasoned opinion offered by the VA examiner in August 2016, which relied on consideration of the Veteran's entire medical history, the Board finds the statements and opinions reflecting a possible link to be of less probative value.  See Gabrielson, 7 Vet. App. at 40.  

Accordingly, for the forgoing reasons, the preponderance of the evidence is against the claim and service connection is denied.


ORDER

New and material having been submitted, the claim for entitlement to service connection for a right lung disorder is reopened.

Entitlement to service connection for a right lung disorder is denied. 


REMAND

Regarding the Veteran's claim for an increased rating for bilateral hearing loss, remand is required for clarification and to afford the Veteran an adequate VA examination.  The Veteran submitted a private audiogram which was conducted in January 2013.  In a March 2013 correspondence, Dr. DM stated that the Veteran would be entitled to a 100 percent disability rating based on pure tone averages greater than 95 dB in each ear and a bilateral speech discrimination score of 4 percent.  The Board notes that the audiogram indicates that monitored voice and CID W-22 tests were used to obtain a speech discrimination score.  However, it is unclear whether Maryland CNC speech discrimination was also used. VA has a duty to clarify whether such test was used in the private examination.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) (VA has a duty to return for clarification unclear or insufficient examination reports even when they do not originate from VA medical personnel, particularly with regards to private audiological examinations).  Thus, a remand is necessary in order to clarify whether the private audiological examination used the Maryland CNC test.

Aid and attendance requires a factual finding that service-connected disabilities render a veteran in need of the regular assistance of another person to attend to the activities of daily living (dressing and undressing, hygiene, toileting, etc.) or to protect himself from the normal daily hazards and dangers of his environment.  The Veteran is service connected for hearing loss at 60 percent and tinnitus at 10 percent.  On remand, an examination is needed to ascertain whether the Veteran's hearing loss and tinnitus require the need of regular assistance of another person to protect him from the normal daily hazards and dangers of his environment.
Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  An attempt should be made to ascertain whether the Maryland CNC test was used in the audiometric testing completed in January 2013 by Dr. DM.

2.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  

3.  After the above development has been completed, schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected bilateral hearing loss.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  Based on the Veteran's reports and the results of examination, the VA examination report should include the criteria necessary to rate the disability on appeal.  The examiner should address the impact of the Veteran's hearing loss on his daily life and employability.  The examiner should also address whether his hearing loss and tinnitus require the regular assistance of another person to protect the Veteran from the normal daily hazards and dangers of his environment.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


